Exhibit 10(uu)

Execution Version

FIRST AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”), to that certain Agreement (as defined
below), is dated as of October 20, 2009 and is entered into by and among UNITED
RENTALS RECEIVABLES LLC II (the “Seller”), UNITED RENTALS, INC. (the “Collection
Agent”), ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”) and LIBERTY STREET
FUNDING LLC (“Liberty”, and together with Atlantic, the “Purchasers”), CALYON
NEW YORK BRANCH, as administrative agent (the “Administrative Agent”) for the
Investors and the Banks, and as purchaser agent for Atlantic (the “Atlantic
Purchaser Agent”) and THE BANK OF NOVA SCOTIA (the “Liberty Purchaser Agent” and
together with the Atlantic Purchaser Agent, the “Purchaser Agents”). Capitalized
terms used and not otherwise defined herein are used as defined in the Agreement
(as defined below).

RECITALS

WHEREAS, the Seller, the Collection Agent, the Purchasers, the Administrative
Agent and the Purchaser Agents entered into that certain Amended and Restated
Receivables Purchase Agreement dated as of December 22, 2008 (the “Agreement”);

WHEREAS, pursuant to Section 7.01 of the Agreement, the parties hereto desire to
amend the Agreement as hereinafter set forth;

NOW, THEREFORE, the parties agree as follows:

Section 1. Amendment to the Agreement.

The Agreement is hereby amended by deleting in its entirety the definition of
“Commitment Termination Date” and replacing it with the following:

“Commitment Termination Date” means the earliest of (a) December 30, 2009 (or
the date so extended, or otherwise modified in a written agreement pursuant to
Section 1.13) (b) the Facility Termination Date, (c) the date determined
pursuant to Section 2.02 or any Commitment Renewal, and (d) the date the
Purchase Limit reduces to zero.

Section 2. Agreement in Full Force and Effect as Amended

(a) Except as specifically amended hereby, all of the provisions of the
Agreement and all of the provisions of all other documentation required to be
delivered with respect thereto shall remain in full force and effect from and
after the date hereof.

(b) The parties hereto agree to be bound by the terms and conditions of the
Agreement, as amended by this Amendment, as though such terms and conditions
were set forth herein. This Amendment shall be effective as of the date first
written above.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Agreement.

 

1



--------------------------------------------------------------------------------

Section 3. Reference in Other Documents

On and from the date hereof, references to the Agreement or in any agreement or
document (including without limitation the Agreement) shall be deemed to include
a reference to the Agreement, as amended hereby, whether or not reference is
made to this Amendment.

Section 4. Counterparts

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall not
constitute a novation of the Agreement, but shall constitute an amendment
thereof.

Section 5. Headings

The descriptive headings of the various sections of this Amendment are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

Section 6. Governing Laws

This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

The remainder of this page is intentionally left blank.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

SELLER:

      UNITED RENTALS RECEIVABLES LLC II       By:  

/S/    IRENE MOSHOURIS        

      Name:   Irene Moshouris       Title:   Vice President and Treasurer

COLLECTION AGENT:

      UNITED RENTALS, INC.       By:  

/S/    IRENE MOSHOURIS        

      Name:   Irene Moshouris       Title:   Vice President and Treasurer

ADMINISTRATIVE AGENT:

      CALYON NEW YORK BRANCH       By:  

/S/    KOUSTAUTINA KOURMPETIS        

      Name:   Koustautina Kourmpetis       Title:   Managing Director       By:
 

/S/    SAM PILCER        

      Name:   Sam Pilcer       Title:   Managing Director

ATLANTIC:

      ATLANTIC ASSET SECURITIZATION LLC       By: Calyon New York Branch, as
Attorney-in-Fact       By:  

/S/    KOUSTAUTINA KOURMPETIS        

      Name:   Koustautina Kourmpetis       Title:   Managing Director       By:
 

/S/    SAM PILCER        

      Name:   Sam Pilcer       Title:   Managing Director

LIBERTY:

      LIBERTY STREET FUNDING LLC       By:  

/S/    JILL A. RUSSO        

      Name:   Jill A. Russo       Title:   Vice President

[CONTINUED]

 

3



--------------------------------------------------------------------------------

PURCHASER AGENTS:

        CALYON NEW YORK BRANCH         By:  

/S/    KOUSTAUTINA KOURMPETIS        

        Name:  

Koustautina Kourmpetis

        Title:  

Managing Director

        By:  

/S/    SAM PILCER        

        Name:   Sam Pilcer         Title:   Managing Director         THE BANK
OF NOVA SCOTIA         By:  

/S/    MICHAEL EDEN        

        Name:   Michael Eden         Title:   Director

BANKS:

        CALYON NEW YORK BRANCH         By:  

/S/    KOUSTAUTINA KOURMPETIS        

        Name:  

Koustautina Kourmpetis

        Title:  

Managing Director

        By:  

/S/    SAM PILCER        

        Name:   Sam Pilcer         Title:   Managing Director         THE BANK
OF NOVA SCOTIA         By:  

/S/    MICHAEL EDEN        

        Name:   Michael Eden         Title:   Director

 

4